"August 9,

 Hon. Jack Ross                      opinion No. v-333
 Criminal District     Attorney
 Hidalgo County                                          of Sen-
 Edlnburg, Texas                                          188,
                                          acts or tne jOth Leg.
                                          islature,    as to those
                                          persons firms or
                                         ,corpora 4 ions engaged
                                          In the buslnsss of
                                          contracting to do
                                          plumb-     and pluplbing
                                          work when the actual
                                          work is done under
                                          the supervision and
                                          control of a plumber
                                          licensed under t@e
' Dear Sir:                               provisions thereqf.
               your request for an opfnion upon the.above
 titled     subject matter is as follows;
                 11, should like to secure from you
          an opinion as to whether or not Section
          10 of Senate Bill 188 as passed by the
          Fiftieth    Legislature would extend and
          apply to 1an employing plumber ( , who has
          a license under the city ordinances of
          the City of McAllen cd several other
          towns in Hidalgo County, Texas.
                "By the ordinances of the City of
          McAXLenand several other towns In this
          county a person Is permitted to secure
          an empi eying plumber’s license and carry
          on a plumb&rigbusiness by contracting
          to do plumbing and hiring journeyman
          plumbers to do the actual work. There
          are a number of businesses of this type
          operating at present under a license
          from the City of @Allen and other
          cities in Hidalgo County and they have
          considerable sums of nioney Invested in
. .        .



               HOA.   Jack ROSS- Page .+ (F-333)


                      their businesses and have been carzy-
                      ing on under the license aa ordinances
                      of the various cities for a number of
                      years. 4 . .”
                           The present statutes regulating the busl-
               nEI3s of plumbing and the issuance of licenses to master,
               emi’Aoylng,  and. journeyman  lumbers, and $nspections”of
               plumbing, are Articles ,107z 1077 1078,1079,1080 and
               1081 RevisedClvll Statute:.       Ar&les    1078,1079,1080
               and i 081 were repealed by this Act, and will become in-
               effective   September 5, 1947, the effective  date of Sen-
               ate’Bll1 No. 188.
                          ‘Article 1078 directs all cities  to which
               the above mentioned statutes are applicable,    to create
               a Board. for the Examlnatlon of Plumbers. Article 1079
               authorizes such Boards to issue licenses In their re-
               spective cities to master plumbers, employing, and jour-
               neyman plumbers4 and Inspectors of plumbing. The terms
               “master plumber     “employing plumber” and *ljourneyman
               plumber” are not’definea   by the above mentioned statutes.
                          Our investigation   of some city ordinances
               reveals that they are not uniformIn theirdeflnltlon      of
               theses terms, especially   the term “employing plumber.”
                          We Infer fromyourletterthatthe City of
                McAllen, a oity of more than 5,000inhabitants,   and oth-
               .er cities referred to by you and to whioh the present
                statutes are applicable,  have enacted ordinances in
                which they have defined the term “employing plumber” to
                includepersons firms aa corporations engaged in “and
                carrying on a p&mbing business by contracting to do
                plumbing and hiring licensed journeyman plumbers to do
      ,’        the actual work.”
                          Senate Bill No. 188 is a comprehensive Act.
               In Its provisions must be foundithe answer to your ques-
               tion for, after Its effective    date, no city to which it
               applies will have authority to Issue plumbers’ licenses
               or plumbing lnspectorsl   licenses.   Such may be issued
               only by the Texas State Board of Plumbing Examiners. ,Li-
               ccnses issued by that’ Board will be valid In all cities
               of Texas in which such licenses are required by this Act.
               Sections  2 ana 3 thereof, respectively,   read:
Iion. Jack Ross - Page 3     (V-333)   .:! ~.   i:   ..:I :   ‘.


           "Sec. 2. (a) The Word or term :"'
     'plumbing~ as used in this Act means ; ':',x.':
     and shall include:.   (1) fall piping,       '.
     fixtures;   appurtenances and appliances
     Por a supply of water or gas, or both,'-;,'.
     for all personal or domestic purposes
     in and about buildings where a person
     or persons live, work or assemble; all'
     piping, fixtures    appurtenances ana      "
     appliances outsi8.e a building connect- :,           ,
     ing the building with the source of
     water or gas supply, or both, on the'         “
     premises, or the main In the street       ..',,.
     alley, or at the curb; all piping, hix-
     tures, appurtenancesLappllances      drain, 1
     or waste pipes carry g waste waCer or
     sewage from or within a building to the
     sewer service lateral .at the curb.or.:       . :'
     in the street or alley or other djs-       ::'
     posal terminal holding private or do- ,.
     mestic sewage; (2) the installation,               >
     repair and maintenance of all piping,        ':.,
     fixtures,   appurtenances and appliances        ~'
     in and about buildings where a pbrs~~
     or persons live, work or assemble, for,         ~,
     a supply of gas water,,;or both, or:
     disposal of was<%water or sewage. y '.,'          ':.'
             l'(b)  A 'Master Plumber' within    '
     the meaning of this Act is a plumber             '.
     having a regular place of business,
     who, by himself, or through a person
     or persons Inhis      employ,'performs        ',
     plumbing work, and who has successfully       ',
     fulfilled     the examinations and require-       :
     ments of the Board.       ..
           l'(c)    A 'Journeyman Plumber' wlth-
     in the’meanlng      of this Act is any person
     other than's master plumber who engages
     in or works at the actual lnstallatlon,~        ':.
     alteration,      repair and renovating of
     plumbing and who'has successfuLly ful- .'
     fillea.the     'examinations and requlremehts~
     of the Board.                                ~.I:
             l'(d) ~A“~Plumber~s Apprentice!       " I
     within the meaning of this Act is any             ;
:   .




        HO& Jack 80% - Page 4     (V-333)


            person other than a master plumber or
            journeyman plumber who, as his prin-
            cipal occupation, is engaged in learn-
            ing and assisting in the installation
            of plumbing.
                    "CC') A 'Plumbing Inspector'
            within the meaning of this Act Is any
            person employed by a city, town or vll-
            lage for the purpose of Inspecting
            plumbing work and lnstallatlons      in con-
            nection with health and safety laws and
            ordinances, and who has successfully
            fulfilled    the examinations and require-.
            ments of the Board.
                 l'(f)  The word or term *Board' as
            used In this Act means the Texas State
            Board o? Plumbing Examiners."
                 "sec. 3. The following acts, work
            and conduct shall be expressly permitted
            without license:
                  "(a)  Plumbing work done by a prop
            erty owner in a building owned or occu- ;
            pied. by him as his home;
                    't(b) Plumbing work done outside
             the municipal limits of any organized
            'city,    town or village in this state, or
             within any such city, town or village of
             less than five thousand (5,000) inhabi-.
              tants, unless required by ordinance in
              such city, town or village of less than
             five thousand (5,000) Inhabitants;
                  t1(c> Plumbing work done by anyone
            who is regularly employed as or acting
            as a maintenance man or maintenance engl-
            neer, incidental ,to aa In connection
            with the business In which he is employed
            or engaged and who does not engage In
            the occupa$ion of a plumber for the gen-
            eral public; construction,  lnstallatlon
            and maintenance work done upon the prem-
            ises or equipment of a railroad by an em-
            ployee thereof who does not engage in the
.        -



             Zion. Jack Fioss - Page 5   (V-333)


                  occupation of a plumber for the gen-
                  eral. public; and plumbing work done
                  by persons engaged by any public ser-
                  vice company in the laying, mainten-
                  ante and operation of Its service
                  mains or lines and the Installation,
                  ;;;E;atipGe;ig,s;;gn;j   ;-y;;-,-,           ,‘~
                  appurtenances, equipment ana appll-
                  antes; appliance Installation   ana
                  service work done by anyone who Is            II
                  an appliance dealer or Is employed
                  by an appliance dealer, and acting
                  as an appliance installation   man or
                  appliance service man in connecting
                  appliances to existing piping lnstal-
                  lations.   Provided, however, that all
                  work and service herein named or re-
                  ferred to shall be subject to lnspec-    ~
                  tlon and approval ,ln accordance with
                  the terms. of all local valid city or
                  municipal ordinances.”
                       Nelther Section 2 nor any other section of
             the Act defines the terms “employing plumber” or “employ-
             ing plumber’s license.”
                        Section 10, to which you refer, provides that
             all journeyman plumbers and master plumbers holding a ll-
             tense as such from any city examining and supervising
             board of plumbers In this State and all presently acting
             plumbing ins ectors at the time this Act takes effect
             (Sept. 5, 19t:7) may, within 120 days from that date, pro-
             cure a license as a journeyman plumber or master plumber
             or plumbing inspector,    as the case may be, without exam-
             ination, upon payment to the Board of the prescribed ll-
             tense fee.    This section makes no mention of an employing
    I’


             plumbers s license.
                         Section 13 prescribes a schedule of fees to
             be collected   by the Board from applicants for ~examlnatlon,
             Issuance, renewal and revival of licenses to master and
             journeyman plumbers, and plumbing Inspectors,   but does
             not mention ,an employing plumber 1s license.
                        Section 14 provides:
:   -


        Hon. Jack koss - Page 6    (V-333)


                   “(a> After the expiration of one ..
             hundred twenty days from the effective
             date of this Act, no person, whether as
             a master plumber; gpll?Jovlne:.ulumber,
             journeyman plumber, or otherwise, shall
             engage in, work at, or conduct the busl-
             ness of plumbing In this state or serve
             as a plumbing Inspector, as herein de-
             fined    except as herein spsclflcally  ex-,
             empted from the provisions of this Act, .,,
             unless such person is the holder ,of a
             valid license as provided for by this
             Act.
                    l’(b)   After the expiration of one
             hundred twenty days from the effective
             date of this Act, It shall be unlawful
             for any person to engage in, work at or
             conduct the business of plumbing $n {his
             state or serve as a plumbing Inspector
             as herein defined      except as herein specl-
             flcally     exempted &rom the provisions of
             this Act unless such person Is the holder
             of a valjd’license     issued under the pro-
             visions of,. this Act and provided for here?
             by.
                   ‘1(c)  It shall be unlawful for any            1
             person, firm, or corporation to engage ti         : :
             or work at the business of installing
             plumbing. and doing plumbing work except          : .’
             as specificallty  herein prrided unless_
             such lnstalla ion or pl.um 1~ or ulutnblng
             work be under the suuervl,g&n and contrp;l
             of a ulqg&r licensed under this Act .
                  .‘!(a) It IS expressly     rovidod that
             the provisions of Article   I ii2 of. the Penal
             Code of Texas shall apply to violations      of
             this Act, and said Article 122 of the Penal
             Code and the penalties therein provided are
             hereby expressly referred   to.’
                  Article   122, Penal code;   as’amended ln 1941,
        reads 8
                  ‘IAny person,‘whether as a master
             plumber, m           or journeyman plumber
Hon. Jack Ross - Page 7     (v-333


     engaged in, working at, or conducting <’
     the business of plumbing without ‘15 ‘.
     tense as arovj&ed by Jut: shall be
     deemed guilty of ‘a misdemeanor and’up-‘,~
     on conviction thereof shall be fined
     in any SM not to exceed One riundrea.’
     Dollars ($100) .#I (Emphasis added)   .
          The term “smploying~ plumber” is mentioned
in paragraph ,(a) of Sec. 14, but not elsewhere In the
Act.                                    . 3
           After ‘a carkfk ex&lnatlon ofi Senate Bill
No. 188, we have concl’uded that It does not Provide for
the issuance of %u employing plumbergs license.l~      Only
a natural person may be issued any lioeti,se .authorlsed
by It.   Of course a license cannot ..be issued to either
a firm or coqpora,4 Ion as hwQ.
                           ,. ..
             It
              is our opinion that a person,        who Is not
a licensed plumber, and ,,a firm, the members of which are
not ..licensed plumbe,rs,,..may engage,..Zn ‘the business of con-
tract’lng -to, do ,‘~plumb’¶,ngll
                               ,ss ‘thatterm Is used In this
Act, including installstion       Of plumbing and plumbing work,
but onlyywhen the actual work is done under the supervi-
sion and control oft a lumber licensed uuder the Act, as
provided by paragraph Bc) of Section 14, and that such
persons and the members of such firms so engaged are wlth-
out the penal provisions      of Article 122.
          we are of the further opinion that a corpora-
tion, when authorized by its charter, may also legslly
engage In the same buslnegs and under the same restrlc-
tion as imposed upon persons land firms so engaged.


           Senate Bill No, 188 50th Legislature
     d&not      rovide for the’tssuance of an em:
     ploying pEumbqr’6 l$cense .
          A person,..who Wnot a licensed plumber
     and a firm,. the members of which are not ll-
     censed plumbers may engage in the business
     o$ conlxaotlng   40 do *plumbiug’~ aa that term
.   .




            is used in this Act, lnoludlng~installa-
            tlon of plumbing and plumbing work, but,
            only when the ac t ual work is done under
            the supervision and ’control’ of : a’ umber .‘I
            licensed under Senate Bill No. 1.8   $1, as
            provided by,paragraph (c) oi Section 14
            thereof.      ‘.
                                               Very trulyyours,
                                           BTTORNEPGENERAL
                                                         ‘OFTEXAS



                                       .       Bruae W. ‘B&ant
        ,BWBrbttwb
                ,.,“’
                   ,!’ :                       Assistant ,-    :
                                  ,a                     : ,.I

                                           ‘APPROVED:
                                            -    /?